DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 14, 18 have been amended, claim 13 has been cancelled.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 11-12, 14-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 20200037029 herein after He) in view of Thiebaud et al. (US 20210366204 herein after Thiebaud) further in view of Tomkins et al.(US 20190222491 herein after Tomkins)..


Regarding claims 1, 14, 18, He teaches a computing device (Fig. 1C “104 RAN”, “106 Core Network”, [0177] “The metric server may measure the latency performance of different VR devices based on the latency metrics”), comprising: a memory; and a processor device coupled to the memory configured to ([0198-0199] “The VR device, the metrics server, and/or a controller may perform one or more of the detection, derivation, analysis, and/or calculations …the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor”):
obtain, in response to a request from a head-mounted display device (HMDD) to serve a virtual reality content (VR content) ([0088] “The part of the video may be changed when the user looks around and/or zooms an image of the video. The part of the video may be changed based on feedback provided by the HMD and/or other types of user interfaces (e.g., a wireless transmit/receive unit (WTRU)). A spatial region of the entire 360° video may be called a viewport”),
 wherein the processor device is configured to dynamically provide to the HMDD imagery from the VR content based on head movements of a user of the HMDD ([0091] “Multiple versions of the same video with different target viewports may need to be generated and/or stored at the server side (e.g., to support all viewports of the spherical video)”), [0174] “The device (e.g., the VR device) may generate and report initial latency metrics and messages. The device may use a metric to indicate a time difference between the start of head motion and that of the corresponding feedback in the VR domain. The metric may include initial latency metric (e.g., when an HMD is used). Compared to the viewport switching latency, the initial latency may have an HMD-dependent delay”);
 determine a quality of experience level of a plurality of different quality of experience levels based on the latency value ([0115] “The VR cloud gaming server may not authorize an access to a VR game to an unqualified VR client(s). An unqualified VR client(s) may not be able to provide an appropriate level of VR experience to the user. For example, if a VR cloud gaming server determines that a client (e.g., the VR client 718) suffers relatively high end-to-end latency, and/or has insufficient tracking sensitivity parameters, the VR cloud gaming server may not allow the VR client to join a live VR gaming session … The VR cloud gaming server may switch to a lower quality VR game content or a less-immersive VR game”);
 and perform an action based on the quality of experience level ([0115] “The VR cloud gaming server may not authorize an access to a VR game to an unqualified VR client(s). An unqualified VR client(s) may not be able to provide an appropriate level of VR experience to the user. For example, if a VR cloud gaming server determines that .
He does not explicitly teach a predetermined head motion quantifier (HMQ) associated with the VR content, the HMO quantifying a rotational velocity of a head of a nominal user participating in a virtual world implemented by the VR content, determine a latency value associated with a round-trip time of data between the computing device and the HMDD, based on the HMQ.
However, Thiebaud teaches a predetermined head motion quantifier (HMQ) associated with the VR content, the HMO quantifying a rotational velocity of a head of a nominal user participating in a virtual world implemented by the VR content, based on the HMQ ([0070] “the physical rotation angle qr of the HMD is corrected by a coefficient mapping it to a larger angle of rotation within the VR content 6 C, and therefore speeding up the navigation in the VR content. For instance, a physical movement of the HMD by 60° from the initial position, is mapped to a rotation of 180° in the VR content by a mapping coefficient or mapping ratio. This ratio may be a constant whose value is obtained by a trade-off between the amplitude of the physical movement required to visualize the 360°, and the speed of rotation in the VR content. Formally, the mapping may be expressed as 6 C=k*qr where 0 C is the rotation within the VR content, qr is the physical rotation of the colorist or his head and k is a ratio (or coefficient) for example set to 3. This mapping operation is illustrated in FIG. 4”).

Thiebaud does not teach determine a latency value associated with a round-trip time of data between the computing device and the HMDD.
However, Tomkins teaches determine a latency value associated with a round-trip time of data between the computing device and the HMDD ([0112] “A second layer of dynamic metrics is collected including bit rate, Round Trip Time (RTT), packet retransmits/loss, system performance metrics (e.g., memory, CPU state, GPU state, storage), and may include active remediation like Internet Control Message Protocol (ICMP) echos to test network responsiveness”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of He  and Thiebaud to incorporate the teachings of Tomkins. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of service.


Regarding claim 2, 15, 19,  He teaches wherein the quality of experience level is an undesirable quality of experience level ([0115] “The VR cloud gaming server may not authorize an access to a VR game to an unqualified VR client(s). An unqualified VR client(s) may not be able to provide an appropriate level of VR ; and wherein performing the action based on the quality of experience level comprises sending, to the HMDD, a message indicating that the VR content cannot be provided to the HMDD ([0187] “An entry of the ViewportLoss metric (e.g., the entry “server error”) may indicate (e.g., specify) the reason why a server fails to fulfill a viewport segment request (e.g., a particular viewport segment request). A list of HTTP response status 5xx server error code may be used, for example, 504 for “Gateway Timeout”, 505 for “HTTP version not supported”, etc. An entry of the ViewportLoss metric (e.g., the entry “client error”) may indicate (e.g., specify) a client error when a client requests a (e.g., a particular) viewport segment. A list of HTTP response status 4xx client error code may be used, for example, 401 for “Unauthorized”, 404 for “Not Found”, etc”).

Regarding claim 3, He teaches wherein the quality of experience level is between an undesirable quality of experience level and a desirable quality of experience level ([0115] “For example, the client may join the game only in a 2D version without the immersive experience. A VR cloud gaming server may monitor dynamic performance changes of the client. The VR cloud gaming server may switch to a lower quality VR game content or a less-immersive VR game when the VR metrics show performance downgrading on the fly. For example, if the VR cloud gaming server determines that a client's equal-quality viewport switching latency is relatively high, the VR cloud gaming server may deliver tiles (e.g., tiles with more similar qualities) to the ;
 and wherein performing the action based on the quality of experience level comprises sending, to the HMDD, a message indicating that the VR content can be provided to the HMDD but will not be a desirable quality of experience (Fig. 6 “PED Messages”, [0115] “The VR cloud gaming server may switch to a lower quality VR game content or a less-immersive VR game”).

Regarding claim 5, wherein the quality of experience level is a desirable quality of experience level, and wherein performing the action based on the quality of experience level comprises providing the imagery from the VR content to the HMDD ([0114] “For example, a VR cloud gaming server may examine the VR client's performance metrics including one or more end-to-end latency, tracking sensitivity and accuracy, field of view or the like. The VR cloud gaming server may determine whether the VR client 718 is able to provide an appropriate level of VR experience to the user. The VR cloud gaming server may authorize an access to a VR game to a qualified VR client(s). A qualified VR client(s) may be able to provide an appropriate level of VR experience to the user”).

Regarding claim 12, He teaches wherein determining the HMQ associated with the VR content comprises: accessing metadata of the VR content that identifies the HMQ associated with the VR content ([0122] “The VR client control & management 714 may collect a user's personal profile information if the user (e.g., a VR user) has .


Regarding claim 11, He teaches wherein determining, by the computing device, the latency value associated with the round-trip time of data between the computing device and the HMDD ([0148] “the viewport switching latency may correspond to how fast an HMD responds to a head movement, unpacks and renders content for a shifted viewport”) comprises: sending, by the computing device, an request to the HMDD ([0135] “The metrics server may request appropriate information from the VR device”); receiving, by the computing device from the HMDD, a response ([0113] “The metrics server 702 may collect the data (e.g., metric data)”); 
He and Thiebaud does not teach an internet control message protocol (ICMP) echo request and determining an amount of time between sending the ICMP echo request and receiving the response to the ICMP echo request.
However, Tomkins teaches an internet control message protocol (ICMP) echo request and determining an amount of time between sending the ICMP echo request and receiving the response to the ICMP echo request ([0119] .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of He and Thiebaud to incorporate the teachings of Tomkins. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of service.


	

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Thiebaud further in view of Tomkins as applied to claim1-3, 5, 11-12, 14-15 above, and further in view of Amidei et al. (US 20170288865 herein after Amidei).

Regarding claim 4, He teaches wherein sending, to the HMDD, the message (Fig. 6 “PED Messages”, [0115] “The VR cloud gaming server may switch to a lower quality VR game content or a less-immersive VR game”) indicating that the VR content can be provided to the HMDD but will not be a desirable quality of experience further ([0115] “For example, the client may join the game only in a 2D  comprises:
He does not teach requesting a confirmation from the device that the content should be provided to the device; receiving, from the device, the confirmation that the content should be provided to the device; and in response to receiving the confirmation, begin providing imagery from the content to the device.
However, Amidei teaches requesting a confirmation from the device that the content should be provided to the device ([0039] “the playback device begins by receiving a top level index file for the media content (505). The playback device obtains the decryption/encryption information for the alternative streams of the media content (510)”);
 receiving, from the device, the confirmation that the content should be provided to the device ([0041] “To do so, the playback device requests a portion of the media content (i.e. encoded audio, subtitles, and/or video data) of the quick start-up stream from the quick start-up stream container file (530)”);
 and in response to receiving the confirmation, begin providing imagery from the content to the device ([0041] “The playback device receives the requested portion from the container filer on a content provider system (535)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He to incorporate the teachings of Amidei. One of ordinary skill in the art would have been motivated to make this modification in order to create a more flexible system to allow multiple bit rate qualities to provide better service.

Claim 6-8, 10, 16-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Thiebaud further in view of Tomkins as applied to claim1-3, 5, 11-12, 14-15 above, and further in view of Bendigeri et al.(US 20200314897 herein after Bendigeri).

Regarding claim 6, 16, 20, He teaches  wherein: the computing device communicates with the HMDD via a communications path that includes one or more other computing devices in a network of computing devices (Fig. 1C “104 RAN”, “106 Core Network”, [0177] “The metric server may measure the latency performance of different VR devices based on the latency metrics”);
 wherein the quality of experience level is an undesirable quality of experience level ([0115] “The VR cloud gaming server may not authorize an access to a VR game to an unqualified VR client(s). An unqualified VR client(s) may not be able to provide an appropriate level of VR experience to the user. For example, if a VR cloud ; and wherein performing the action based on the quality of experience level comprises: a latency value between the computing device and the HMDD ([0148] “the viewport switching latency may correspond to how fast an HMD responds to a head movement, unpacks and renders content for a shifted viewport”). 
	He, Thiebaud determining that a first computing device of the one or more other computing devices has value that would result in a desirable quality of experience level if the content was served from the first computing device;
 and transferring the request from the device to serve the content to the first computing device, a latency value associated with a round-trip time of data.
	Tomkins teaches a latency value associated with a round-trip time of data ([0112] “A second layer of dynamic metrics is collected including bit rate, Round Trip Time (RTT), packet retransmits/loss, system performance metrics (e.g., memory, CPU state, GPU state, storage), and may include active remediation like Internet Control Message Protocol (ICMP) echos to test network responsiveness”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of He and Thiebaud to incorporate the teachings of Tomkins. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of service.

Tomkins does not teach determining that a first computing device of the one or more other computing devices has value that would result in a desirable quality of experience level if the content was served from the first computing device;
 and transferring the request from the device to serve the content to the first computing device.
	Bendigeri teaches determining that a first computing device of the one or more other computing devices has value that would result in a desirable quality of experience level if the content was served from the first computing device ([0055] “Based on these numerous factors, the system of the present embodiment may automatically switch between BTS options or even between radio network technologies or service providers to optimize radio frequency conditions, traffic conditions, device power consumption, cost, or any of the above. Selection of an alternative BTS must maintain a threshold level of QoS for one or more KPIs, such as radio conditions, and may also generally depend on the optimal wireless technology used for a service requested, the radio frequency conditions of a link, traffic conditions for the wireless link, and availability of a link”);
 and transferring the request from the device to serve the content to the first computing device ([0079] “the intelligent wireless network evaluation scheduling system may upon such a basis select an alternative candidate BTS as a better option than the currently-selected high RSSI BTS … for wireless data transmission”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of He, thiebaud, 


	Regarding claim 7, He teaches wherein computing devices has the latency value between the computing device and the HMDD further (Fig. 1C “104 RAN”, “106 Core Network”, [0177] “The metric server may measure the latency performance of different VR devices based on the latency metrics”) comprises:
 	the computing device to provide the latency value between the first computing device (Fig. 1C “104 RAN”, “106 Core Network”, [0177] “The metric server may measure the latency performance of different VR devices based on the latency metrics”).
	He and Thiebaud does not teach determining that the first computing device of the one or more other computing devices that would result in the desirable quality of experience level if the VR content was served from the first computing device,
 sending, by the computing device to the first computing device, a request to provide the value; and receiving, from the first computing device, the latency value, latency value associated with the round-trip time of data.
	Tomkins teaches latency value associated with the round-trip time of data ([0112] “A second layer of dynamic metrics is collected including bit rate, Round Trip Time (RTT), packet retransmits/loss, system performance metrics (e.g., memory, .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of He and Thiebaud to incorporate the teachings of Tomkins. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of service.
	Tomkins does not teach determining that the first computing device of the one or more other computing devices that would result in the desirable quality of experience level if the VR content was served from the first computing device,
 sending, by the computing device to the first computing device, a request to provide the value; and receiving, from the first computing device, the latency value.
Bendigeri teaches determining that the first computing device of the one or more other computing devices that would result in the desirable quality of experience level if the VR content was served from the first computing device,
 sending, by the computing device to the first computing device, a request to provide the value; and receiving, from the first computing device, the latency value ([0055] “Based on these numerous factors, the system of the present embodiment may automatically switch between BTS options or even between radio network technologies or service providers to optimize radio frequency conditions, traffic conditions, device power consumption, cost, or any of the above. Selection of an alternative BTS must maintain a threshold level of QoS for one or more KPIs, such as .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of He, thiebaud, and Tomkins to incorporate the teachings of Bendigeri. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of the service provided by the system.

Regarding claim 8, He teaches to provide the latency value between the computing device and the HMDD and a latency value, respectively (Fig. 1C “104 RAN”, “106 Core Network”, [0177] “The metric server may measure the latency performance of different VR devices based on the latency metrics”).
He and Thiebaud does not teach sending, by the computing device to the first computing device and to a second computing device of the one or more other computing devices,
 a request to provide to provide the value with the first computing device and the value associated with the second computing device,
 respectively; receiving a first value from the first computing device; receiving a second value from the second computing device;
 determining that the first value would result in the desirable quality of experience level; and determining that the second value would not result in the desirable quality of experience level, a latency value associated with a round-trip time of data.
However, Tomkins teaches determine a latency value associated with a round-trip time of data between the computing device and the HMDD ([0112] “A second layer of dynamic metrics is collected including bit rate, Round Trip Time (RTT), packet retransmits/loss, system performance metrics (e.g., memory, CPU state, GPU state, storage), and may include active remediation like Internet Control Message Protocol (ICMP) echos to test network responsiveness”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of He and Thiebaud to incorporate the teachings of Tomkins. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of service.
Tomkins does not teach sending, by the computing device to the first computing device and to a second computing device of the one or more other computing devices,
 a request to provide to provide the value with the first computing device and the value associated with the second computing device,
 respectively; receiving a first value from the first computing device; receiving a second value from the second computing device;
 determining that the first value would result in the desirable quality of experience level; and determining that the second value would not result in the desirable quality of experience level, a latency value associated with a round-trip time of data.
However, Bendigeri teaches sending, by the computing device to the first computing device and to a second computing device of the one or more other computing devices,
 a request to provide to provide the value with the first computing device and the value associated with the second computing device ([0021] “during a tune out time, the antennas may be directed to scan nearby BTSs for congestion and QoS aspects for various KPIs”),
 respectively; receiving a first value from the first computing device ([0059] “systems to scan other BTSs in the wireless neighborhood 300 such as AP1 340 and AP3 350 for congestion and QoS metrics for one or more KPIs”); receiving a second value from the second computing device ([0059] “systems to scan other BTSs in the wireless neighborhood 300 such as AP1 340 and AP3 350 for congestion and QoS metrics for one or more KPIs”);
 determining that the first value would result in the desirable quality of experience level; and determining that the second value would not result in the desirable quality of experience level ([0055] “Based on these numerous factors, the system of the present embodiment may automatically switch between BTS options or even between radio network technologies or service providers to optimize radio frequency conditions, traffic conditions, device power consumption, cost, or any of the above. Selection of an alternative BTS must maintain a threshold level of QoS for one or more KPIs, such as radio conditions, and may also generally depend on the optimal .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of He, thiebaud, and Tomkins to incorporate the teachings of Bendigeri. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of the service provided by the system.


Regarding claim 10, 17, He teaches wherein the computing device communicates with the HMDD via a communications path that includes one or more other computing devices in a network of computing devices (Fig. 1C “104 RAN”, “106 Core Network”, [0177] “The metric server may measure the latency performance of different VR devices based on the latency metrics”);
 wherein the quality of experience level is an undesirable quality of experience level ([0115] “The VR cloud gaming server may not authorize an access to a VR game to an unqualified VR client(s). An unqualified VR client(s) may not be able to provide an appropriate level of VR experience to the user. For example, if a VR cloud gaming server determines that a client (e.g., the VR client 718) suffers relatively high end-to-end latency, and/or has insufficient tracking sensitivity parameters”);
 and wherein performing the action based on the quality of experience level comprises:
 transferring, to a next computing device in the communications path, the request from the HMDD to serve the VR content.
Bendigeri teaches transferring, to a next computing device in the communications path, the request from the HMDD to serve the VR content ([0055] “Based on these numerous factors, the system of the present embodiment may automatically switch between BTS options or even between radio network technologies or service providers to optimize radio frequency conditions, traffic conditions, device power consumption, cost, or any of the above. Selection of an alternative BTS must maintain a threshold level of QoS for one or more KPIs, such as radio conditions, and may also generally depend on the optimal wireless technology used for a service requested, the radio frequency conditions of a link, traffic conditions for the wireless link, and availability of a link”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of He, thiebaud, and Tomkins to incorporate the teachings of Bendigeri. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of the service provided by the system.



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Thiebaud, further in view of Tomkins further in view of Bendigeri as applied to claim 6-8, 10, 16-17, 20  above, and further in view of Li et al. (US 20110283011 herein after Li).

	Regarding claim 9, He teaches to provide the latency value between the computing device and the HMDD respectively (Fig. 1C “104 RAN”, “106 Core Network”, [0177] “The metric server may measure the latency performance of different VR devices based on the latency metrics”).
He, and Thiebaud does not teach sending, by the computing device to the first computing device and to a second computing device of the one or more other computing devices, latency value associated with the round-trip time of data,
sending, by the computing device to the first computing device and to a second computing device of the one or more other computing devices,
 a request to provide to provide the value with the first computing device and the value associated with the second computing device,
 respectively; receiving a first value from the first computing device; receiving a second value from the second computing device;
 determining that the first value and the second value would result in the desirable quality of experience level;
 determining that the first computing device is at a higher hierarchical level in the network of computing devices;
 and in response to determining that the first computing device is at a higher hierarchical level in the network of computing devices,
 transferring the request to serve the content to the first computing device.
However, Tomkins teaches determine a latency value associated with a round-trip time of data between the computing device and the HMDD ([0112] “A second layer of dynamic metrics is collected including bit rate, Round Trip Time (RTT), packet retransmits/loss, system performance metrics (e.g., memory, CPU state, GPU state, storage), and may include active remediation like Internet Control Message Protocol (ICMP) echos to test network responsiveness”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of He and Thiebaud to incorporate the teachings of Tomkins. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of service.
Tomkins does not teach sending, by the computing device to the first computing device and to a second computing device of the one or more other computing devices, 
sending, by the computing device to the first computing device and to a second computing device of the one or more other computing devices,
 a request to provide to provide the value with the first computing device and the value associated with the second computing device,
 respectively; receiving a first value from the first computing device; receiving a second value from the second computing device;
 determining that the first value and the second value would result in the desirable quality of experience level;
 determining that the first computing device is at a higher hierarchical level in the network of computing devices;
 and in response to determining that the first computing device is at a higher hierarchical level in the network of computing devices,
 transferring the request to serve the content to the first computing device.

However, Bendigeri teaches sending, by the computing device to the first computing device and to a second computing device of the one or more other computing devices,
sending, by the computing device to the first computing device and to a second computing device of the one or more other computing devices, a request to provide to provide the value with the first computing device and the value associated with the second computing device ([0021] “during a tune out time, the antennas may be directed to scan nearby BTSs for congestion and QoS aspects for various KPIs”),
 respectively; receiving a first value from the first computing device ([0059] “systems to scan other BTSs in the wireless neighborhood 300 such as AP1 340 and AP3 350 for congestion and QoS metrics for one or more KPIs”); receiving a second value from the second computing device ([0059] “systems to scan other BTSs in the wireless neighborhood 300 such as AP1 340 and AP3 350 for congestion and QoS metrics for one or more KPIs”);
 determining that the first value and the second value would result in the desirable quality of experience level ([0059] “may recommend or automatically switch to a better BTS option such as AP1 340 or AP3 350 in the wireless neighborhood 300”);
transferring the request to serve the content to the first computing device ([0079] “the intelligent wireless network evaluation scheduling system may upon such a basis select an alternative candidate BTS as a better option than the currently-selected high RSSI BTS … for wireless data transmission”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of He, thiebaud, and Tomkins to incorporate the teachings of Bendigeri. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of the service provided by the system.

Bendigeri does not teach determining that the first computing device is at a higher hierarchical level in the network of computing devices;
 and in response to determining that the first computing device is at a higher hierarchical level in the network of computing devices.
	However, Li teaches determining that the first computing device is at a higher hierarchical level in the network of computing devices;
 and in response to determining that the first computing device is at a higher hierarchical level in the network of computing devices ([0149] “Embodiments of the invention include a hierarchical set of media servers including a first media server MX-A 124 in the radio access network 120, a second media server .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of He, Thiebaud, Tomkins and Bendigeri to incorporate the teachings of Li. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of the service provided by the system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/K.T.F./Examiner, Art Unit 2411            

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411